DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 30 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 21-25, 27, 30-35, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popović, Mila, et al. "Grasping unknown objects using an early cognitive vision system for general scene understanding." 2011 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2011 (hereinafter Popovic) in view of Champion US 2018/0114353A1 further in view of LITVIN US 2018/0247446A1.

Regarding claim 1, Popovic teaches: 1. (Currently Amended) A computer-implemented method, comprising: 
receiving a first image of a real-world scene and a second image of the real- world scene, wherein the real-world scene includes one or more objects (See abstract; fig. 2(a); pg. 3 lines 11-26 and lines 43-47);
generating a first two-dimensional (21D) geometry corresponding to the first image, the first 2D geometry representing a first 2D view of the real-world scene (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26); 
generating a second 2D geometry corresponding to the second image, the second 2D geometry representing a second 2D view of the real-world scene (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26);
generating three-dimensional (31D) geometry based on the first 2D geometry and the second 2D geometry, the 3D geometry comprising a partial representation of the one or more objects of the real-world scene (fg. 2(b.1)-(b.4); pg. 3 lines 11-26); and
 (fig. 3 (top row), see also sec. I pg. 2, left col., last par.; POSITA would recognize that a simulated environment to observe robotic grasps includes a display).  
Popovic doesn’t teach however the analogous prior art Champion teaches: rendering, based on mapping one or more textures to the 3D geometry, one or more graphical representations of the real-world scene for display (Champion: figs. 7A-B, 8A-B, 9A-B, 10A-B see pars. 107, 111; 107: “…a depth map based on infrared images may be used to determine surface textures which may then be rendered…”; 111: “…3D graphics object 1085 incorporates the data imagery map of the physical location as well as textures of a physical object…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine rendering, based on mapping one or more textures to the 3D geometry, one or more graphical representations of the real-world scene for display as shown in Champion with Popovic for the benefit of providing systems and techniques for integrating physical conditions into imagery presented by a three-dimensional (3D) system thereby enhancing realism of the virtual world [0104].

Popovic in view of Champion don’t teach, however the analogous prior art Litvin teaches that the one or more textures are associated with the 3D geometry (Litvin: see par. 20 “…obtaining the at least one texture map associated with the stencil and the graphical representation of the 3D model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine one or more textures are associated with the 3D geometry as shown in Litvin with the previous combination for the benefit of allowing virtual try-on of the texture [0004].

Regarding claim 21, Popovic teaches: 21. (Previously Presented) The computer-implemented method, further comprising: 
identifying, in the first image, a first set of one or more features associated with the one or more objects (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26); and 
identifying, in the second image, a second set of one or more features associated with the one or more objects (fig. 2(a)-(b.1) “2D line segments for the left and right image.”; pg. 3 lines 11-26).  

Regarding claim 22, Popovic teaches: 22. (Previously Presented) The computer-implemented method, wherein identifying the first set of one or more features comprises identifying at least one of an edge, a corner, or a surface within the first image, and wherein identifying the second set of one or more features comprises identifying at least one of an edge, a corner or a surface within the second image (fig. 2(a)-(b.1); pg. 3 lines 11-26).  

Regarding claim 23, Popovic teaches: 23. (Previously Presented) The computer-implemented method of, wherein generating the first 2D geometry is based on the first set of one or more features, and wherein generating the second 2D geometry is based on the second set of one or more features (fig. 2(a)-(b.1); pg. 3 lines 11-26).  

Regarding claim 24, Popovic teaches: 24. (Previously Presented) The computer-implemented method, wherein generating the first 2D geometry includes generating, for each feature of the first set of one or more features, a corresponding portion of the first 2D geometry, and wherein generating the second 2D geometry includes generating, for each feature of the second set of one or more features, a corresponding portion of the second 2D geometry (fig. 2(a)-(b.1); pg. 3 lines 11-26).  

Regarding claim 25, Popovic teaches: 25. (Previously Presented) The computer-implemented method, wherein generating the 3D geometry includes determining a plurality of depth values based on the first 2D geometry and the second 2D geometry (pg. 1, right col., lines 21-27).  

Regarding claim 27, Popovic teaches: 27. (Previously Presented) The computer-implemented method, wherein generating the 3D geometry further includes generating a plurality of 3D vertices based on the first 2D geometry and the second 2D geometry (fg. 2(b.1)-(b.4), pg. 3 lines 11-26).  

Claim 30 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 30 further requires a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of, which is also taught by Popovic (see pg. 7 sec. VI lines 9-11; POSITA would recognize that a vision system for a general scene includes a CRM with instructions.).

Claim 31 is analogous to claim 21 and is therefore rejected using the same rationale.

Claim 32 is analogous to claim 22 and is therefore rejected using the same rationale.

Claim 33 is analogous to claim 23 and is therefore rejected using the same rationale.

Claim 34 is analogous to claim 24 and is therefore rejected using the same rationale.

Claim 35 is analogous to claim 25 and is therefore rejected using the same rationale.

Claim 37 is analogous to claim 27 and is therefore rejected using the same rationale.

Claim 39 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 39 further requires: A system comprising: a memory storing program instructions; one or more processors that executes the program instructions to perform the steps of, which is also taught by Popovic (see pg. 7 sec. VI lines 9-11; POSITA would recognize that a vision system for a general scene includes a memory with program instructions and one or more processors to execute the program instructions.)

Allowable Subject Matter
Claims 26, 28-29, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26 (claim 36 is similar in scope, the prior art doesn’t teach: 26. (Previously Presented) The computer-implemented method of claim 1, wherein generating the 3D geometry includes generating a triangulated mesh based on the first 2D geometry and the second 2D geometry.  

Regarding claim 28 (claim 38 is similar in scope, the prior art doesn’t teach: 28. (Currently Amended) The computer-implemented method of claim 1, wherein rendering the one or more graphical representations includes extracting the one or more textures from one of the first image or the second image.  

Regarding claim 29 the prior art doesn’t teach: 29. (Previously Presented) The computer-implemented method of claim 1, further comprising: receiving one or more additional images of the real-world scene; updating the 3D geometry based on the one or more additional images; rendering, based on the updated 3D geometry, one or more second graphical representations of the real-world scene for display.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612